Citation Nr: 0421630	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for herniated 
intervertebral disc, L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1957 to August 
1962.

The instant appeal arose from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Detroit, Michigan, which denied a claim for 
an increased rating for herniated intervertebral disc, L5-S1.

The record reflects that by decision dated in March 2003, the 
Board denied the appellant a total disability evaluation 
based on individual unemployability.  In various subsequently 
dated submissions, the appellant has again contended that he 
is entitled to a total rating.  Because this issue has not 
been developed by the RO since it was denied in a March 5, 
2003, Board of Veterans' Appeals (Board) decision, and 
because the RO recently granted service connection for 
adjustment disorder with depressed mood in a recent rating 
decision, the total rating claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After careful consideration of the record in light of the 
appellant's contentions and the applicable law, the Board 
finds it must remand this matter to ensure that the record is 
adequately developed and that the appellant's due process 
rights are provided.

First, there have been significant changes in the regulations 
pertaining to the evaluation of service-connected back 
disorders during the pendency of this appeal, effective 
subsequent to the last Board decision relative to the 
appellant's rating claim.  Under the previously applicable 
provisions, Diagnostic Code 5293 applied to intervertebral 
disc syndrome (IVDS).  Effective September 23, 2002, the 
criteria for evaluating IVDS were amended.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); see 67 Fed. Reg. 54345 
(Aug. 22, 2002).  

While the RO applied these new regulations in the September 
2002 rating decision on appeal, in the June 2003 Statement of 
the Case and in the March 2004 Supplemental Statement of the 
Case (SSOC), prior to the issuance of the SSOC, effective 
September 26, 2003, the entire section of the rating schedule 
that addresses disabilities of the spine was revised.  68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

The appellant is entitled to the application of the new spine 
regulations, but the new criteria can only be applied for the 
period beginning on the effective date of the new criteria.  
VAOPGCPREC. 7-2003 (Nov. 19, 2003) (69 Fed. Reg. 25,179-
25,180 (May 5, 2004)).  Here, the RO has not had the 
opportunity to address the potential application of the most 
recently revised rating criteria.  Under the circumstances of 
this case, there is potential prejudice to the appellant if 
the RO does not consider the revised rating criteria in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board is also of the opinion that another VA examination 
is required to address the new rating criteria as well as to 
address the effect of his low back disability on his 
employability.  Recent statements from G. E. Piesko, M.D. and 
K. T. Snyder, M.D. indicate that the appellant is 
unemployable as a result of his back disorder.  

The record indicates that the appellant is receiving ongoing 
treatment from the Flushing Medical Center; however, a review 
of the record reveals that the most recent treatment records 
from that facility are dated in February 2001.  A remand is 
therefore also required in this case to attempt to obtain 
complete medical records.
38 U.S.C.A § 5103A(b).  




Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent.    

2.  The RO should contact the appellant 
and request that he provide the RO with a 
signed release (VA Form 21-4142) for the 
Flushing Medical Center, 1434 Flushing 
Road, Flushing, Michigan, 48433.  The RO 
should attempt to obtain treatment 
records pertaining to the appellant's 
back from that facility, developed from 
February 2001 to the present.  The RO 
should document attempts to obtain copies 
of all pertinent records.

3.  Thereafter, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current extent and severity of all 
symptoms and impairment from the service-
connected low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the appellant's service-connected low 
back disability.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should specifically address 
whether there is ankylosis and whether 
IVDS is manifested by little intermittent 
relief, persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neurologic manifestations due to the 
service-connected disability.  The 
examiner should assess the frequency and 
duration (total duration in terms of 
weeks per year) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
also provide an opinion concerning the 
impact of the appellant's service-
connected low back disability on his 
ability to work at any occupation for 
which he may be otherwise qualified.  A 
complete rationale for all opinions 
expressed should also be provided.  

4.  Then, the RO should readjudicate the 
claim for an increased rating for the 
service-connected herniated 
intervertebral disc, L5-S1, to include 
consideration of the new regulatory 
criteria for evaluating disorders of the 
spine, and, if appropriate, an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue an SSOC 
and afford the appellant and his 
representative an appropriate opportunity 
to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




